internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-116297-03 date date distributing controlled newco sub sub sub sub sub plr-116297-03 sub sub sub sub sub sub sub sub sub sub sub plr-116297-03 sub sub sub sub sub sub sub sub sub sub sub sub plr-116297-03 sub sub sub sub sub sub sub sub sub sub sub plr-116297-03 sub sub sub sub sub sub sub sub sub sub sub plr-116297-03 sub sub sub partnership partnership partnership partnership distributing common_stock distributing preferred_stock business a business b management consultant shareholder a shareholder b plr-116297-03 date a date b date c date d a b dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing conducts business a and certain related businesses and business b and certain related businesses indirectly through corporate subsidiaries distributing has two classes of stock outstanding distributing common_stock and distributing preferred_stock each share of distributing preferred_stock is convertible into distributing common_stock at a fixed ratio shareholder a together with certain related parties and shareholder b each own more than five percent of the distributing common_stock and the distributing preferred_stock distributing wholly owns controlled sub sub sub sub sub sub and sub in addition distributing owns interests in the following partnerships partnership partnership partnership and partnership collectively the distributing partnership interests sub wholly owns sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub plr-116297-03 sub sub and sub sub sec_11 through collectively the other sub subsidiaries sub wholly owns sub sub sub and certain other subsidiaries sub wholly owns newco sub sub sub sub sub sub sub sub sub and sub sub sec_38 through collectively the other sub subsidiaries sub wholly owns sub sub wholly owns sub sub wholly owns sub sub sub sub sub sub sub and sub sub sec_44 through collectively the sub subsidiaries sub wholly owns sub sub and certain other subsidiaries financial information submitted by distributing indicates that its business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years on date a distributing and certain of its subsidiaries consummated a joint plan of bankruptcy reorganization under chapter of the bankruptcy code the bankruptcy plan under the bankruptcy plan distributing is obligated to issue distributing common_stock to certain claimants who were unsecured creditors of distributing and or its subsidiaries before the filing of distributing's bankruptcy petition as of date b approximately a additional shares of distributing common_stock remained to be issued to those claimants such claimants unsecured claimants under the bankruptcy plan unsecured claimants are entitled to receive shares of distributing common_stock plus any dividend distributions paid on such shares between distributing's emergence from bankruptcy and its delivery of distributing common_stock to unsecured claimants for that purpose the shares of controlled common_stock to be distributed in the external distribution as defined below are considered dividend distributions under a separation and distribution agreement between distributing and controlled distributing will be responsible for issuing shares of distributing common_stock to unsecured claimants and controlled will be responsible for issuing shares of controlled common_stock to unsecured claimants distributing's business a competes with certain existing and potential customers of distributing's business b the affiliation of distributing's business a and business b has resulted in a number of customers declining to renew existing contracts with distributing's business b and potential customers refusing to enter into new contracts with distributing's business b management consultant advised distributing that a significant percentage of companies conducting business a did not want to purchase products or services from a company conducting business b if that company was affiliated with a competitor conducting business a plr-116297-03 proposed transaction to eliminate the customer competitor conflict that results from operating its business a and business b within the same affiliated_group distributing has proposed and partially completed the following series of transactions the proposed transaction i on date c sub formed newco as a wholly owned subsidiary newco has a single class of common_stock outstanding ii sub will merge into sub in a transaction intended to qualify as a tax-free_liquidation under sec_332 with respect to sub and sec_337 with respect to sub and a tax-free reorganization under sec_368 and sec_354 with respect to sub and sec_361 with respect to sub iii sub will merge into sub in a transaction intended to qualify as a tax-free_liquidation under sec_332 with respect to sub and sec_337 with respect to sub and a tax-free reorganization under sec_368 and sec_354 with respect to sub and sec_361 with respect to sub iv sub will contribute to newco the stock of sub sub sub sub and the other sub subsidiaries in constructive exchange for newco stock and the assumption by newco of related liabilities the first contribution v sub will distribute all the newco stock to sub the first distribution vi immediately following the first distribution sub will contribute to newco certain intellectual_property held by sub that is related to distributing's business a and the stock of sub sub and the other sub subsidiaries in constructive exchange for newco stock and the assumption by newco of related liabilities the second contribution vii newco will contribute the stock of the other sub subsidiaries to sub viii sub will distribute all the newco stock to distributing the second distribution ix on date d distributing formed controlled as a wholly owned subsidiary controlled has a single class of common_stock outstanding the controlled common_stock x distributing will contribute to controlled the stock of newco sub sub sub and sub in addition distributing will contribute to controlled the distributing partnership interests which will be contributed to lower-tier subsidiaries of controlled distributing will also contribute to controlled certain intellectual_property held by distributing that is related to distributing's business a and certain other assets owned plr-116297-03 by distributing distributing will transfer such property to controlled in constructive exchange for controlled common_stock and the assumption by controlled of related liabilities in connection with the transaction controlled will borrow approximately dollar_figureb from third parties and will distribute all or a portion of the proceeds to distributing the proceeds distributing will transfer all of the proceeds to its creditors in connection with the plan_of_reorganization the transfer of such property by distributing to controlled in constructive exchange for controlled common_stock controlled's assumption of related liabilities and the distribution of the proceeds by controlled to distributing collectively the third contribution xi controlled will contribute to sub the stock of newco sub sub and sub xii sub will contribute to sub the stock of sub and the sub subsidiaries xiii sub will contribute to sub the stock of sub the sub subsidiaries and sub xiv before the external distribution distributing will cause controlled to be recapitalized xv distributing will distribute all the shares of controlled common_stock to the holders of distributing common_stock pro_rata the external distribution with respect to each share of distributing common_stock outstanding distributing will distribute a number of shares of controlled common_stock equal to a distribution ratio the distribution ratio to be determined before the external distribution as part of the external distribution distributing may distribute shares of restricted controlled common_stock to the holders of distributing restricted_stock xvi in lieu of issuing fractional shares of controlled common_stock distributing will cause its exchange agent to aggregate all fractional interests sell them in the public market and distribute the proceeds to the shareholders otherwise entitled to receive the fractional interests xvii pursuant to the terms of the distributing preferred_stock the conversion price of the distributing preferred_stock will be adjusted upon the external distribution to prevent dilution of the value of the interests of the holders of the distributing preferred_stock xviii in furtherance of its obligation to deliver controlled common_stock to unsecured claimants controlled will deliver newly-issued shares of controlled common_stock to an escrow that is subject_to the claims of controlled's general creditors the number of shares of controlled common_stock that controlled will deliver to the escrow will equal the product of a the remaining number of shares of distributing common_stock required to be issued to unsecured claimants as of the plr-116297-03 date of the external distribution and b the distribution ratio shares of controlled common_stock deposited in the escrow will be delivered to an unsecured claimant at the time such claimant becomes entitled to receive shares of distributing common_stock in connection with the proposed transaction distributing and controlled will enter into various agreements collectively the agreements including a separation and distribution agreement a tax_sharing_agreement an employee_benefits agreement a transition services agreement the transition services agreement a business b agreement and certain other commercial agreements representations first contribution and first distribution distributing makes the following representations regarding the first contribution and the first distribution a the indebtedness if any owed by newco to sub after the first distribution will not constitute stock_or_securities b no part of the consideration to be distributed by sub will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of sub c the five years of financial information submitted on behalf of sub is representative of sub 32's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d immediately after the first distribution the fair_market_value of the gross assets of the active trade_or_business directly conducted by sub will equal at least five percent of the total fair_market_value of the gross assets of sub e immediately after the first distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock of sub a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 f the five years of financial information submitted on behalf of sub is representative of sub 35's present operation as conducted by sub before the merger described above in step ii and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted g immediately after the first distribution the fair_market_value of the gross plr-116297-03 assets of the active trade_or_business directly conducted by sub will equal at least five percent of the total fair_market_value of the gross assets of sub h the five years of financial information submitted on behalf of sub is representative of sub 34's present operation as conducted by sub before the merger described above in step iii and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted i immediately after the first distribution the fair_market_value of the gross assets of the active trade_or_business directly conducted by sub will equal at least five percent of the total fair_market_value of the gross assets of sub j the five years of financial information submitted on behalf of sub is representative of sub 36's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted k immediately after the first distribution the fair_market_value of the gross assets of the active trade_or_business directly conducted by sub will equal at least five percent of the total fair_market_value of the gross assets of sub l the five years of financial information submitted on behalf of sub is representative of sub 37's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted m immediately after the first distribution the fair_market_value of the gross assets of the active trade_or_business directly conducted by sub will equal at least five percent of the total fair_market_value of the gross assets of sub n immediately after the first distribution at least percent of the fair_market_value of the gross assets of newco will consist of the stock of sub sub sub and sub controlled corporations that are each engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 o following the first distribution sub through its controlled_subsidiaries and newco through its controlled_subsidiaries will each continue the active_conduct of its business independently and with its separate employees p the first distribution is being carried out to facilitate the second distribution and the external distribution the corporate business_purpose for which is to eliminate customer competitor conflicts the first distribution is motivated in whole or substantial part by this corporate business_purpose q there is no plan or intention by sub to sell exchange transfer by gift or plr-116297-03 otherwise dispose_of its stock in or securities of either sub or newco after the transaction other than pursuant to the second distribution and the external distribution r there is no plan or intention by either sub or newco directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction s there is no plan or intention to liquidate either sub or newco to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business t the total adjusted bases and the fair market values of the assets transferred to newco by sub each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by newco the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred u except in connection with continuing transactions under the agreements no intercorporate debt will exist between sub and newco at the time of or after the first distribution v immediately before the first distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d w payments made in connection with all continuing transactions between sub and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for certain transactions and arrangements under the transition services agreement which may be based on cost or cost-plus arrangements the cost arrangements x no two parties to the transaction are investment companies as defined in sec_368 and iv y for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution z for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 will hold stock possessing percent or more of plr-116297-03 the total combined voting power of all classes of newco stock entitled to vote or percent or more of the total value of shares of all classes of newco stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution aa the first distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or newco stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of stock of either sub or newco second contribution and second distribution distributing makes the following representations regarding the second contribution and the second distribution bb the indebtedness if any owed by newco to sub after the second distribution will not constitute stock_or_securities cc no part of the consideration to be distributed by sub will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of sub dd immediately after the second distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock of sub a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 ee the five years of financial information submitted on behalf of sub is representative of sub 29's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted ff immediately after the second distribution the fair_market_value of the gross assets of the active trade_or_business directly conducted by sub will equal at least five percent of the total fair_market_value of the gross assets of sub gg the five years of financial information submitted on behalf of sub is representative of sub 30's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-116297-03 hh immediately after the second distribution the fair_market_value of the gross assets of the active trade_or_business directly conducted by sub will equal at least five percent of the total fair_market_value of the gross assets of sub ii the five years of financial information submitted on behalf of sub is representative of sub 31's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted jj immediately after the second distribution the fair_market_value of the gross assets of the active trade_or_business directly conducted by sub will equal at least five percent of the total fair_market_value of the gross assets of sub kk immediately after the second distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock of sub sub and sub controlled corporations that are each engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 ll the five years of financial information submitted on behalf of sub is representative of sub 10's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted mm immediately after the second distribution the fair_market_value of the gross assets of the active trade_or_business directly conducted by sub will equal at least five percent of the total fair_market_value of the gross assets of sub nn immediately after the second distribution at least percent of the fair_market_value of the gross assets of newco will consist of the stock of sub sub sub sub sub and sub controlled corporations that are each engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 oo following the second distribution sub through its controlled_subsidiaries and newco through its controlled_subsidiaries will each continue the active_conduct of its business independently and with its separate employees pp the second distribution is being carried out to facilitate the external distribution the corporate business_purpose for which is to eliminate customer competitor conflicts the second distribution is motivated in whole or substantial part by this corporate business_purpose qq there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either sub or newco after the transaction other than pursuant to the external distribution rr there is no plan or intention by either sub or newco directly or through plr-116297-03 any subsidiary_corporation to purchase any of its outstanding_stock after the transaction ss there is no plan or intention to liquidate either sub or newco to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business tt the total adjusted bases and the fair market values of the assets transferred to newco by sub each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by newco the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred uu except in connection with continuing transactions under the agreements no intercorporate debt will exist between sub and newco at the time of or after the second distribution vv immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d ww payments made in connection with all continuing transactions between sub and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for the cost arrangements xx no two parties to the transaction are investment companies as defined in sec_368 and iv yy for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution zz for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of newco stock entitled to vote or percent or more of the total value of shares of all classes of newco stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the second distribution or ii attributable to distributions on sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined plr-116297-03 after applying sec_355 ending on the date of the second distribution aaa the second distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sub or newco stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of stock of either sub or newco third contribution and external distribution distributing makes the following representations regarding the third contribution and the external distribution bbb the indebtedness if any owed by controlled to distributing after the external distribution will not constitute stock_or_securities ccc no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing except for shares of controlled common_stock that may be received by holders of distributing restricted_stock the controlled common_stock that may be received by holders of distributing restricted_stock in the external distribution will not exceed percent of the controlled common_stock outstanding immediately before the external distribution ddd immediately after the external distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of sub a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 eee the five years of financial information submitted on behalf of sub is representative of sub 52's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted fff immediately after the external distribution the fair_market_value of the gross assets of the active trade_or_business directly conducted by sub will equal at least five percent of the total fair_market_value of the gross assets of sub ggg immediately after the external distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock of sub a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 hhh immediately after the external distribution at least percent of the fair_market_value of the gross assets of sub will consist of the stock of newco and sub controlled corporations that are each engaged in the active_conduct of a trade or plr-116297-03 business as defined in sec_355 iii immediately after the external distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of sub a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 jjj following the external distribution distributing through its controlled_subsidiaries and controlled through its controlled_subsidiaries will each continue the active_conduct of its business independently and with its separate employees kkk the external distribution is being carried out for the corporate business_purpose of eliminating customer competitor conflicts the external distribution is motivated in whole or substantial part by this corporate business_purpose it is also motivated in part by other purposes lll there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction except for i ordinary market trading and ii sales of fractional shares of controlled common_stock distributed in the external distribution mmm there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 nnn there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business ooo i the total adjusted bases and the fair market values of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled plus the fair_market_value of any other_property and the amount of any money transferred by controlled to distributing that is transferred to the creditors of distributing pursuant to the plan_of_reorganization and ii the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred ppp except in connection with continuing transactions under the agreements no intercorporate debt will exist between distributing and controlled at the time of or plr-116297-03 after the external distribution qqq immediately before the external distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account with respect to the controlled common_stock if any will be included in income immediately before the external distribution see sec_1_1502-19 rrr payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except for the cost arrangements sss no two parties to the transaction are investment companies as defined in sec_368 and iv ttt for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the external distribution uuu for purposes of sec_355 immediately after the external distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the external distribution vvv the external distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of stock of either distributing or controlled www the proceeds received by distributing from controlled will be transferred plr-116297-03 by distributing to its creditors in connection with the reorganization xxx any payment of cash in lieu of fractional shares of controlled common_stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained-for consideration the total cash that will be paid in the transaction to shareholders in lieu of fractional shares of controlled common_stock will not exceed one percent of the total consideration that will be distributed in the transaction yyy the adjustment in the conversion price of the distributing preferred_stock will be made in accordance with the terms of the distributing preferred_stock which are intended to protect the value of the interests of the holders of the distributing preferred_stock from any dilution that would otherwise be caused by the external distribution rulings first contribution and first distribution based solely on the information submitted and the representations set forth above we rule as follows on the first contribution and the first distribution the first contribution followed by the first distribution will qualify as a reorganization under sec_368 sub and newco each will be a_party_to_a_reorganization under sec_368 sub will recognize no gain_or_loss on the first contribution sec_357 and sec_361 newco will recognize no gain_or_loss on the first contribution sec_1032 the basis of each asset received by newco in the first contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by newco in the first contribution will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sub on sub 1's receipt of newco stock in the first distribution sec_355 sub will recognize no gain_or_loss on the first distribution sec_361 the holding_period of the newco stock received by sub in the first distribution will include the holding_period of the sub stock on which the first plr-116297-03 distribution is made provided the sub stock is held as a capital_asset by sub on the date of the first distribution sec_1223 earnings_and_profits will be allocated between sub and newco in accordance with sec_312 and sec_1_312-10 second contribution and second distribution based solely on the information submitted and the representations set forth above we rule as follows on the second contribution and the second distribution the second contribution followed by the second distribution will qualify as a reorganization under sec_368 sub and newco each will be a_party_to_a_reorganization under sec_368 sub will recognize no gain_or_loss on the second contribution sec_357 and sec_361 newco will recognize no gain_or_loss on the second contribution sec_1032 the basis of each asset received by newco in the second contribution will equal the basis of that asset in the hands of sub immediately before its transfer sec_362 the holding_period of each asset received by newco in the second contribution will include the period during which sub held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on distributing's receipt of newco stock in the second distribution sec_355 sub will recognize no gain_or_loss on the second distribution sec_361 the holding_period of the newco stock received by distributing in the second distribution will include the holding_period of the sub stock on which the second distribution is made provided the sub stock is held as a capital_asset by distributing on the date of the second distribution sec_1223 earnings_and_profits will be allocated between sub and newco in accordance with sec_312 and sec_1_312-10 third contribution and external distribution plr-116297-03 based solely on the information submitted and the representations set forth above we rule as follows on the third contribution and the external distribution the third contribution followed by the external distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will recognize no gain_or_loss on the third contribution sec_357 sec_361 sec_361 and sec_361 controlled will recognize no gain_or_loss on the third contribution sec_1032 the basis of each asset received by controlled in the third contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the third contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributing shareholder on the receipt of controlled common_stock in the external distribution sec_355 distributing will recognize no gain_or_loss on the external distribution sec_361 the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of each distributing shareholder immediately after the external distribution including any fractional share interest to which the shareholder would be entitled will equal the shareholder's aggregate basis in the distributing stock held immediately before the external distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled common_stock received by each distributing shareholder in the external distribution including any fractional share interest to which the shareholder would be entitled will include the holding_period of the distributing stock with respect to which the distribution is made provided such distributing stock is held as a capital_asset by the distributing shareholder on the date of the external distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 plr-116297-03 the adjustment in the conversion price of the distributing preferred_stock to reflect the distribution of the controlled common_stock will not be treated as a deemed_distribution of stock to which sec_301 applies because of the application of sec_305 and c sec_1_305-7 shareholders who receive cash in respect of fractional shares of controlled common_stock will recognize gain_or_loss measured by the difference between the amount of the cash received and the basis of the fractional share as determined under ruling above sec_1001 if the fractional share interest is a capital_asset in the hands of the exchanging shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing or controlled on the delivery of shares of distributing common_stock and controlled common_stock respectively to unsecured claimants sec_1032 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code or regulations thereunder or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is given regarding i the federal_income_tax consequences of the mergers described above in steps ii and iii ii the federal_income_tax consequences of the cost arrangements and iii whether distributing or controlled has been or will be a u s real_property holding corporation u s rphc within the meaning of sec_897 at any time during the five-year period ending on the date of the external distribution or will be a u s rphc immediately after the external distribution moreover we express no opinion regarding the possible application of sec_897 and sec_1445 to the external distribution this ruling letter is directed only to the taxpayers who requested it section procedural statements plr-116297-03 k of the code provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely richard k passales senior counsel branch office of associate chief_counsel corporate cc
